DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/17/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 17, 18, 20, 22-24, 27-31, 34, and 35 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as set forth in the Non-Final Rejection filed 08/20/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 17, 18, 20, 22-24, 27-31, 34, and 35 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) in view of Hayer et al. (WO 2014/000860 A1) as set forth in the Non-Final Rejection filed 08/20/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
5.	The Office has relied on national phase publication US 2015/0322198 A1 as the English equivalent of WIPO publication WO 2014/000860 A1 (herein referred to as “Hayer et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claims 17, 18, 20, 22-24, 27-31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1).
	Kim et al. discloses compounds of the following form:

    PNG
    media_image1.png
    351
    649
    media_image1.png
    Greyscale

11-16 = substituted or unsubstituted C6-60 arylene group (among others) ([0006]).  An embodiment is disclosed:

    PNG
    media_image2.png
    244
    363
    media_image2.png
    Greyscale

(page 31).  However, Kim et al. does not explicitly disclose an embodiment that fully reads on any of the formulae as recited by the Applicant, particularly in regards to the position of the -N(Ar1)2 substituent group.  Nevertheless, it would have been obvious to modify 5 as disclosed by Kim et al. (above) such that it fully conforms to Applicant’s Formula (I-1) or (I-2) such that (substituent) R1 = aromatic ring system having 6 aromatic ring atoms (phenyl) and Ar1 = biphenyl.  The motivation is provided by the fact that the modification merely involves change in position of the -N(biphenyl)2 group on the benzene ring in 5, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned given the scope of Kim et al.’s general formula for its inventive compounds), thus rendering the production predictable with a reasonable expectation of success.  Kim et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, and cathode; the hole-transporting layer includes an auxiliary layer comprising its inventive compounds ([0006]).  The hole-transporting layer further includes p-dopant material ([0041]-[0042]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as applied above and in further view of Hayer et al. (WO 2014/000860 A1).
	Kim et al. discloses the compound of formula (I) according to Claim 17 as shown above.  Kim et al. discloses that its inventive compounds have high thermal stability and facilitate hole injection into the light-emitting layer, resulting in efficiency of the organic electroluminescent (EL) device ([0084]-[0085]).  However, Kim et al. does not explicitly disclose an oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in organic EL devices; the polymers contain structural units “which influence the hole-injection and/or hole-transport properties of the polymers” ([0027]-[0028]); the units include triarylamine derivatives ([0036]).  It would have been obvious to incorporate the compounds of Kim et al. to the polymeric materials as disclosed Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which explicitly teaches the use of hole-injecting/transporting triarylamine derivatives as appropriate units to be included in its polymeric material; further motivation is provided by the disclosure of Kim et al., which teaches its inventive compounds to have high thermal stability and facilitate hole injection into the light-emitting layer, resulting in efficiency of the organic electroluminescent (EL) device.

Response to Arguments
10.	The Applicant argues on page 8 that “groups R1 will not have a significant influence on the effect observed and shown by the comparative examples.”  The Applicant further argues on page 10 for unexpected results based on the Applicant’s 1).  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, the Declaration merely speculates that “regardless of substituents R1 on the spirobifluorene group, the effect would be the same” (Montenegro Decl. at paragraph 20).  The Applicant has not provided concrete evidence to support this assertion; notice none of the tested (inventive) compounds in devices showing improvement comprise R1 radicals other than hydrogen which would show this lack of “significant influence.”  Secondly, it is still the position of the Office that the data is unpersuasive as it is not commensurate with the scope of the claims.  Notice, for example, that Applicant’s Formula (I-1) or (I-2) allows the presence of (multiple) substituent groups R1 on any of the free positions on the spirofluorene unit as well as (multiple) substituent groups R2 on any of the free positions on the phenylene unit (where both R1 and R2 span a wide range of chemically distinct groups compared to that of simple hydrogen); this is in contrast to the rather limited range of tested (inventive) compounds which are not substituted (i.e., R1 = R2 = hydrogen).  Additional problems can be identified, such as the fact that the data only utilizes inventive compounds comprising a highly limit set of Ar1 groups (i.e., only phenyl, biphenyl, or 9,9’-diphenylfuorenyl); notice that the claims allow Ar1 to be chemically distinct heteroaryls which can be further substituted by (multiple) R3 group(s).  The list of problems stated above are not exhaustive.  It is thus the position of the Office that such deficiencies would prevent one of ordinary skill in the art to reasonably and predictably extrapolate the Applicant’s data and apply it to the full scope of the claims.  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY YANG/Primary Examiner, Art Unit 1786